DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 07/23/2021, with respect to claims 1-18, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-18 under 35 U.S.C. § 103, and 112(b) are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) MORIKAWA, US 20080264714, and previously disclosed prior art reference(s) JIANG,  KIM and HWANG. The grounds for rejection in view of amended claims are provided below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JIANG et al., US 20070107973, herein further known as Jiang, in view of MORIKAWA, US 20080264714, herein further known as Morikawa.
Regarding claim 1 and 10, Jiang discloses a control apparatus and method for reducing catch-up in a motor-driven power steering system (paragraph 3, invention relates to an electric motor control apparatus (i.e. control apparatus) comprising motor control part having a current control system that controls an electric motor based on a motor current and a current command value, and an electric power steering apparatus using this electric motor control apparatus, AND paragraph 38-39, and 44-45, when the motor current is saturated, a current waveform is distorted and a torque ripple (i.e. catch-up) of the motor becomes large. As a result, vibration occurs in the steering wheel or abnormal sound occurs from the motor, and attempting to perform control beyond the limit of a constant torque output, torque ripple (i.e. catch-up) becomes large and a driver feels vibration or a sense of discomfort in a steering wheel operation (e.g. driver feels a locking sensation/feeling of the wheel while turning the steering wheel, see also at least applicants specification page 4, lines 2-5 )), comprising: a plurality of sensors configured to detect driver-steering input information according to operation of a steering wheel by a driver (paragraph 35, control of the motor 308 is performed on the basis of a steering assist current command value Iref calculated based on steering torque (and vehicle speed,  and vehicle state information (paragraph 147, steering torque T detected by the steering torque sensor and a vehicle speed detection value Vs detected by a vehicle speed sensor are inputted to the steering assist control device and also a rotor rotational angle .theta. detected by the rotor position detection circuit is inputted to the steering assist control device); and a controller including a motor driven power steering (MDPS) fundamental logic unit (paragraph 6-7, general configuration of such an electric power steering apparatus (i.e. motor driven power steering) is shown, see also at least FIG. 12) the electric power steering apparatus of such a configuration, steering torque by a steering wheel operation of a driver transmitted from the steering wheel 301 is detected by the torque sensor 307 and the motor 308 is driven and controlled by a current command value calculated based on the torque signal and vehicle speed and this driving results in assist force of the steering wheel operation of the driver (i.e. fundamental logic)), a catch-up reduction logic unit (paragraph 148, control computation device 1023), and a compensation unit (paragraph 149, target current setting part 1030), wherein the MDPS fundamental logic unit is configured to determine motor current based on operation of the steering wheel by the driver from the driver-steering input information and the vehicle state information detected by the sensors (paragraph 7, the electric power steering apparatus of such a configuration, steering torque by a steering wheel operation of a driver transmitted from the steering wheel 301 is detected by the torque sensor 307 and the motor 308 is driven and controlled by a current command value calculated based on the torque signal and vehicle speed and this driving results in assist force of the steering wheel operation of the driver (i.e. fundamental logic)), wherein the catch-up reduction logic unit is configured to determine a target steering speed using the driver-steering input information and the vehicle state information detected by the sensors (paragraph 148, control computation , determine whether the target steering speed corresponds to a condition for avoiding catch-up, and determine a current compensation value for reducing catch-up using the target steering speed when determining that the target steering speed corresponds to the condition for avoiding catch-up (paragraph 204, the detected steering torque T and vehicle speed detection value Vs are inputted to the steering assist current command value computation part 1031 in the target current setting part 1030 of the control computation device 1023 and thereby, a steering assist current command value Iref is calculated), and wherein the compensation unit is configured to compensate the motor current determined by the MDPS fundamental logic unit with the current compensation value determined by the catch-up reduction logic unit, wherein the controller is configured such that when a steering speed increases over a threshold speed corresponding to a predetermined ratio to the target steering speed, the motor current is limited to a reduced limit current value  (paragraph 205, an upper limit value of the calculated steering assist current command value Iref is limited (i.e. compensate the motor current) based on a motor angular speed .omega..sub.m by the current command value limit part 1035), thereby reducing a steering assist torque and a steering assist force output from the steering motor such that a current margin is secured and a steering force is gradually increased (paragraph 242-244, compensation for amplitude reduction and phase lag in the current control system is made and an actual current supplied to the brush-less motor 1012 can be set at an ideal current (i.e. current margin is secured) as represented by the formula (2-23),  while maintaining a torque constant state (i.e. reducing a steering assist torque), the amount of attenuation of each order harmonic component by characteristics of the current control system is compensated and an ideal current as designed can be supplied to the brush-less motor 1012 and the brush-less motor can be driven and controlled in an optimum state of occurrence of a torque ripple (i.e. catch-up) and reduction in output, as a result of this, by applying the brush-less motor 1012 to a steering system as a driving motor of an electric power steering apparatus for generating steering assist force (i.e. steering force is gradually increased), response at the time of high-speed steering can be improved and also a torque ripple (i.e. catch-up) can be suppressed to improve a feeling of steering), wherein the target steering speed is determined by catch-up control-setting data stored in advance (paragraph 40, frequency characteristic map) in the catch-up reduction logic unit (paragraph 148, control computation device 1023), and compared to the catch- up control-setting data so as to limit the steering speed (paragraph 40, electric motor control apparatus for suppressing fluctuation in torque is calculated based on frequency characteristic map).
 wherein the steering speed is measured by one of the sensors
Morikawa teaches the control apparatus and method wherein the steering speed is measured by one of the sensors (paragraph 51, controller receives a signal from a steering speed sensor that detects the steering speed (steering input rotational speed) .omega.in of the steering wheel).
Therefore, from the disclosure of the first, second, and third embodiments within Jiang, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the first, second, and third embodiments in order to reduce, if not eliminate, the vibration or a sense of discomfort a driver feels in a steering wheel operation (a.k.a. torque ripple) when attempting to perform control beyond the limit of a constant torque output.
Furthermore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Jiang by including the steering speed as measured by one of the sensors, as taught by Morikawa.
One would be motivated to modify Jiang in view of Morikawa 
for the reasons stated in Morikawa, paragraph [0007], to apply a supplemental assistance torque to a steering rack of the wheel-turning unit.  Furthermore, it is highly favorable for a vehicle to include smooth actuation of the steering system, as perceived by a driver of the vehicle possessing an electric steering assist system.	
Additionally, the claimed invention is merely a combination of old, well known elements of an electric power assist control system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before .
Claims 2-4, 6-9, 11-13, and 15-18, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jiang in view of Morikawa and further in view of KIM, KR 20180053888, herein further known as Kim.
Regarding claim 2 and 11, Jiang discloses all elements of claim 1 and 10 above including the sensors include a torque sensor configured to detect steering torque as the steering input device by the driver  (paragraph 35, control of the motor 308 is performed on the basis of a steering assist current command value Iref calculated based on steering torque (and vehicle speed, etc.) detected by the torque sensor 307) and a vehicle sensor configured to detect a vehicle speed as the vehicle state information  (paragraph 147, steering torque T detected by the steering torque sensor and a vehicle speed detection value Vs detected by a vehicle speed sensor are inputted to the steering assist control device and also a rotor rotational angle .theta. detected by the rotor position detection circuit is inputted to the steering assist control device).
However, the control apparatus and method of Jiang does not explicitly state a steering angle sensor to detect a steering angle.
Kim teaches an apparatus and method including a steering angle sensor to detect a steering angle (paragraph 83, present invention relates to an active front wheel steering system, and more particularly, to an active front wheel steering system, which includes a steering angle sensor).
Therefore, from the teaching of Kim it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jiang to include a driver-steering speed 
Regarding claim 3, and 12, Jiang discloses all elements of claim 1 and 10 above.
Jiang discloses further an apparatus and method wherein the catch-up reduction logic unit includes: motor performance data in which a motor speed is set based on the required system current value, and the catch-up reduction logic unit is further configured to: determine the required system current value, determine a maximum system speed, using the determined required system current value and stored reduction ratio information of the motor-driven power steering system, and determine a speed that corresponds to a predetermined ratio of the maximum system speed as the target steering speed (paragraph 117, A map (data table) for defining a relation of a d axis current/q axis current, a motor rotational speed/q axis current and the amount of d axis current for flux weakening control necessary to satisfy required assistance power (required assist torque versus rotation speed characteristic) is previously created off-line using parameters such as a motor resistance value or an inductance value (i.e. motor performance data), an internal resistance value of a controller (control unit or ECU) (i.e. required system current value). Then, value and output timing of a d axis current are determined (i.e. determine a maximum system speed) while referring to the map according to a detected motor rotational speed, a battery voltage, a current command value, etc. at the time of on-line control (i.e. determine a speed that corresponds)).
However, the control apparatus and method of Jiang does not explicitly state the current setting data in which a required system current value of the motor-driven power steering system is set based on a steering angle; using the current setting data from a steering angle detected by the steering angle sensor while the steering wheel is turned.
current setting data in which a required system current value of the motor-driven power steering system is set based on a steering angle; using the current setting data from a steering angle detected by the steering angle sensor while the steering wheel is turned (paragraph 83, present invention relates to an active front wheel steering system, and more particularly, to an active front wheel steering system, which includes a steering angle sensor, AND paragraph 39, a conventional single EPS
system can be supplemented by the logic for estimating the steering reaction force from the
relationship between the steering angle and the vehicle speed).
Therefore, from the teaching of Kim it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jiang to include current setting data in which a required system current value of the motor-driven power steering system is set based on a steering angle; using the current setting data from a steering angle detected by the steering angle sensor while the steering wheel is turned for reducing catch-up and compensate the motor current due to excessive load caused by sudden steering of a steering wheel.
Regarding claim 4 and 13, Jiang discloses all elements of claim 3 and 12 above.
Jiang discloses further a control apparatus and method wherein the catch-up reduction logic unit is configured to determine a speed as the target steering speed that corresponds to 95% of the maximum system speed as the target steering speed(paragraph 117, A map (data table) for defining a relation of a d axis current/q axis current, a motor rotational speed/q axis current and the amount of d axis current for flux weakening control necessary to satisfy required assistance power (required assist torque versus rotation speed characteristic) is previously created off-line using parameters such as a motor resistance value or an inductance value (i.e. motor performance data), an internal resistance value of a controller (control unit or .
It is the Office's stance that determining “a speed that corresponds to 95% of the maximum system speed”, without any explanation of any well-known benefit or a new and unexpected result of choosing “95% of the maximum system speed” is a mere design choice. By choosing “95% of the maximum system speed” as a maximum system speed, over any other  maximum speed, without the recitation of a known and understood benefit, does not distinct the invention over the prior art.  Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any minimum obstacle value would have been obvious and the design choice would have produced predictable results.
Regarding claim 6 and 15, the Jiang discloses all elements of claim 1 and 10 above including wherein the catch-up reduction logic unit is configured to reduce a limit current value by a predetermined amount from a previous value (paragraph 137, d axis current command value input Id(k-1) of the previous sample time is read (step S2)).
However, the control apparatus and method of Jiang does not explicitly state the catch-up reduction logic unit is configured to reduce a limit current value by a predetermined amount from a previous value, when a driver-steering speed obtained from a signal from the steering angle sensor is greater than the target steering speed determine the current compensation value for limiting motor current to the reduced limit current value. 
wherein the catch-up reduction logic unit is configured to reduce a limit current value by a predetermined amount from a previous value, when a driver-steering speed obtained from a signal from the steering angle sensor is greater than the target steering speed determine the current compensation value for limiting motor current to the reduced limit current value (paragraph 83, present invention relates to an active front wheel steering system, and more particularly, to an active front wheel steering system, which includes a steering angle sensor, motor torque compensation device 110: motor position error calculation section 120: torque compensation determination section 130: torque compensation Current generation unit 140: Current limiting unit 150 ).
Therefore, from the teaching of Kim it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jiang to include a driver-steering speed obtained from a signal of the steering angle sensor for reducing catch-up and compensate the motor current due to excessive load caused by sudden steering of a steering wheel.
Regarding claims 7 and 16, Jiang discloses all elements of claim 1 and 10 above including steering speed is greater than the target steering speed, the catch-up reduction logic unit is configured to determine a current compensation value for reducing catch-up and the compensation unit is configured to compensate for the motor current using the determined current compensation value  (paragraph 148, control computation device 1023 (i.e. catch-up reduction logic unit) outputs motor voltage command values Vu, Vv and Vw by computing a steering assist target current value based on the steering torque T (i.e. driver-steering input information), the vehicle speed detection value Vs (i.e. vehicle state information), the motor current detection values Iud, Ivd and Iwd and the rotor rotational angle .theta., AND paragraph 204, when the steering wheel 1001 is steered, steering torque T at that time is detected by the 
However, the control apparatus and method of Jiang does not explicitly state a driver-steering speed obtained from a signal of the steering angle sensor is greater than the target steering speed, the catch-up reduction logic unit is configured to determine a current compensation value for reducing catch-up and the compensation unit is configured to compensate for the motor current using the determined current compensation value
Kim teaches an apparatus and method to wherein when a driver-steering speed obtained from a signal of the steering angle sensor is greater than the target steering speed determine a current compensation value for reducing catch-up and the compensation unit is configured to compensate for the motor current using the determined current compensation value  (paragraph 83, present invention relates to an active front wheel steering system, and more particularly, to an active front wheel steering system, which includes a steering angle sensor AND paragraph 79, steering system can improve the response performance to the overload of the output shaft of the active front wheel steering (AFS) so that it is possible to prevent a catch-up).
Therefore, from the teaching of Kim it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jiang to include a driver-steering speed 
Regarding claims, 8 and 17 Jiang discloses all elements of claims 1 and 10 above.
Jiang discloses further wherein the catch-up reduction logic unit is configured to determine that catch-up avoidance is required, when a condition in which a current vehicle speed detected by the vehicle speed sensor as the vehicle state information is less than a set vehicle speed, a condition in which the steering wheel is turned in a direction in which steering torque detected by the torque sensor is increased are all satisfied  (paragraph 148, control computation device 1023 (i.e. catch-up reduction logic unit) outputs motor voltage command values Vu, Vv and Vw by computing a steering assist target current value based on the steering torque T (i.e. driver-steering input information), the vehicle speed detection value Vs (i.e. vehicle state information), the motor current detection values Iud, Ivd and Iwd and the rotor rotational angle .theta., AND paragraph 204, when the steering wheel 1001 is steered, steering torque T at that time is detected by the steering torque sensor 1003 and also a vehicle speed detection value Vs is detected by the vehicle speed sensor 1021. Then, the detected steering torque T and vehicle speed detection value Vs are inputted to the steering assist current command value computation part 1031 in the target current setting part 1030 of the control computation device 1023 and thereby, a steering assist current command value I.sub.ref is calculated with reference to the steering assist current command value calculation map of FIG. 19 by this steering assist current command value computation part 1031, see also at least FIG. 16-18).
However, the control apparatus and method of Jiang does not explicitly state a steering angle detected by the steering angle sensor is changed, as the driver-steering input information, and a condition in which a driver-steering speed obtained from a signal from the steering angle sensor is greater than the threshold speed obtained from the target steering speed. 
Kim teaches an apparatus and method wherein when a steering angle detected by the steering angle sensor is changed, as the driver-steering input information, and a condition in which a driver-steering speed obtained from a signal from the steering angle sensor is greater than the threshold speed obtained from the target steering speed paragraph 83, present invention relates to an active front wheel steering system, and more particularly, to an active front wheel steering system, which includes a steering angle sensor, motor torque compensation device 110: motor position error calculation section 120: torque compensation determination section 130: torque compensation Current generation unit 140: Current limiting unit 150 ).
Therefore, from the teaching of Kim it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jiang to include when a steering angle detected by the steering angle sensor is changed, as the driver-steering input information, and a condition in which a driver-steering speed obtained from a signal from the steering angle sensor is greater than the threshold speed obtained from the target steering speed for reducing catch-up and compensate the motor current due to excessive load caused by sudden steering of a steering wheel.
Regarding claim 9, and 18, the combination of Jiang and Kim disclose all elements of claims 8 and 17 above.
Jiang discloses further an apparatus and method wherein the catch-up logic unit is set such that a speed corresponding to a predetermined ratio of a-the target steering speed is obtained as the critical threshold speed (paragraph 37-38, When a steering wheel is suddenly turned back in vector control of the motor using such a current relation as a condition, the motor cannot output necessary torque and is in a region with flux weakening control. That is, the motor current Is may fall into a saturation state (duty=100%) in the high -speed rotation region (i.e. the critical threshold speed)).
Claims 5, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jiang and Morikawa, further in view of HWANG, US 20090024281, herein further known as Hwang.
Regarding claims 5 and 14, Jiang discloses all elements of claims 1 and 10 above including the catch-up reduction logic unit (paragraph 148, control computation device 1023 (i.e. catch-up reduction logic unit) outputs motor voltage command values Vu, Vv and Vw by computing a steering assist target current value based on the steering torque T (i.e. driver-steering input information)).
However, the control apparatus and method of Jiang does not explicitly state the catch-up reduction logic unit includes the catch-up control-setting data for executing catch-up in which steering torque for executing catch up is set based on the target steering speed, and is configured to determine a value that corresponds to a difference between driver-steering torque detected by the torque sensor and steering torque for executed catch-up determined by the setting data from the target steering speed, as the current compensation value.
Hwang teaches an apparatus wherein the catch-up reduction logic unit includes catch-up control-setting data for executing catch-up in which steering torque for executing catch up is set based on the target steering speed (paragraph 34, the steering angle sensor 520, the torque sensor 530 and the steering angular velocity sensor 540, are connected and mounted to the , and is configured to determine a value that corresponds to a difference between driver-steering torque detected by the torque sensor and steering torque for executed catch-up determined by the setting data from the target steering speed, as the current compensation value (paragraph 35, control unit 300 includes a reaction force generation unit 310 for receiving a vehicle velocity signal, a steering angle signal, a steering torque signal (e.g. torque sensor 530) from the signal input unit 500, and generating steering reaction force (i.e. compensation value) (e.g. from reaction force generation unit 310), a damping force generation unit 340 for generating damping force, AND paragraph 57, the damping force generation unit 340 may further include a steering sign determination function 342 for determining a steering sign from the steering torque signal. The steering sign determination function 342 is used to distinguish handle steering and non-steering from each other using the torque sensor 530. If a damping force exists when the driver conducts steering, the motor drive torque value decreases, so that the steering reaction force decreases, therefore catch-up can be prevented).
Therefore, from the teaching of Hwang it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jiang to include setting data for executing catch-up in which steering torque for executing catch up is set based on a target steering speed in order to adjust a steering feel according to road conditions, thus more precisely controlling steering reaction force, with the result that the steering feel can be improved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.B./Examiner, Art Unit 3669       


/JESS WHITTINGTON/Examiner, Art Unit 3669